Reynolds, J.
Appeal by the claimants from a resettled order of the Court of Claims, which directed claimants to produce and allow copies to be made of their Federal and State Income Tax returns for the years 1959 to 1964. It is clear and, in fact, undisputed that the State in the instant ease is entitled to an examination of the returns sought under Fitzgerald v. State of New York (5 A D 2d 3). Furthermore, whether the order involved granting this examination would, on the present record, be proper under CPLR 3111 need not be here decided since CPLR 3120, which is invoked in addition to CPLR 3111 in the notice of motion which led to the *606order appealed from, is clearly a basis for the order in question. Order affirmed, with costs. Gibson, P. J., Taylor, Aulisi and Staley, Jr., JJ., concur.